 400-DECISIONS OF NATIONAL LABOR RELATIONS BOARDBloomsburg Craftsmen, -Inc.andBloomsburg Print-ing and-Graphic Communications Local 732.Cases 4-CA-14310 and 4-'CA-14550'- 24 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 27 February 1985 Administrative Law JudgeJoel A. Harmatz issued the attached decision. TheGeneral Counsel and the Charging Party filed. ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its -authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I, andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Bloomsburg Craftsmen, Inc., Blooms-burg, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1.Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs."(a) Furnish the Union the requested personnelfile of employee James L. Walters, Sr."2.Substitute the attached notice for that of theadministrative law judge. .'Since we agree with the judge that the Respondent did bargain toimpasse on the Union's midcontract demand for written job descriptions,we find it unnecessary to decide whether in the circumstances of thiscase the Respondent was under a duty to bargain on this subject2Contrary to-the judge and in accordance with our normal practicewhere a party has withheld information in violation of Sec 8(a)(5) and(1) of the-Act, we shall order the Respondent to furnish the requestedinformation despite the conclusion of the grievance procedure for whichthe Union originally requested itWashington Gas Light Co,273 NLRB116 (1984)-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abideby thisnotice.276 NLRB No! 43WE WILL NOT refuse to-bargain collectively withBloomsburg Printing and Graphic CommunicationsLocal 732 by failing and refusing- to furnish infor-mation requested which is relevant and necessaryto the performance of its duties as exclusive collec-tive-bargaining representative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL furnish the Union the 'requested per-sonnelfile of an employee. -BLOOMSBURG CRAFTSMEN, INC.Barbara C. Joseph, Esq.,of Philadelphia, Pennsylvania,for the General Counsel.-IraH.Weinstock,Esq.,of Harrisburg, Pennsylvania, forthe Charging Party.- -Sheldon Rosenberg, Esq. (Rosenberg & UJberg),of Scran-ton, Pennsylvania, for the Respondent.DECISIONSTATEMENT OF THE CASEIJOEL A. HARMATZ, Administrative Law Judge. Thisproceeding was heard by me on November 29, 1984, inBloomsburg, Pennsylvania, upon an original unfair laborpractice charge filed on March 26, 1984, and an order ofconsolidation datedNovember 2, 1984, upon separatecomplaints issued in Case 4-CA-14310, on May 8, 1984;and in Case 4-CA-14550, oh September 21, 1984, respec-tively. Said complaints alleged that Respondent violatedSection 8(a)(5) and (1) of the Act by (1) refusing, sinceFebruary 2, 1984, to provide certain requested informa-tion both necessary and relevant to the Union's perform-ance of duties as exclusive bargaining representative and(2) by refusing, since May 14, 1984, on request, to meetand negotiate with the Union concerning job descrip-tions. In its duly filed answer Respondent denied thatany unfair labor practices had been committed. Follow-ing close of the hearing briefs were filed on behalf of theGeneral Counsel, the Charging Party, and Respondent.On the entire record in this proceeding,' includingconsideration of the posthearing briefs, and my opportu-nity directly to consider the testimony of the witnessesand their demeanor, it is found as follows.I.JURISDICTIONRespondent is a Pennsylvania corporation engaged inthe manufacture of books at its facility in Bloomsburg,Pennsylvania. In the course of said operation, Respond-ent, during the year preceding issuance of the complaintsherein, shipped goods valued in excess of $50,000 direct-ly to points outside the Commonwealth of Pennsylvania.The complaints allege, the answers admit, and it is found'Corrections to the transcript have been approved and noted accord-ingly- BLOOMSBURG CRAFTSMENthat the Respondent is an employer engaged in com-merce within meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaints allege, Respondent at the hearing stip-ulated, and it is found that Bloomsburg Printing andGraphic Communications Local 732 is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary StatementThis consolidated proceeding arises from two distinctcontroversies between Respondent and the Union, withthe complaints alleging that Respondent in each instancebreached its statutory -obligation to bargain in good faith.Thus, in Case 4-CA-14310 it is alleged that Respondentviolated Section 8(a)(5) and (1) of the Act by failing andrefusing since February 2, 1984, to furnish the Unionwith a complete copy of the contents of the personnelfileof a discharged employee, whose grievance wasawaiting arbitration. In Case 4-CA-14550 it is allegedthatRespondent, since May 24, 1984, violated Section8(a)(5) and (1) of the Act by refusing to engage in fur-ther negotiations in connection with union demands forwrittenjob descriptions. The alleged refusals to bargainoccurred in the context of a bargaining history datingback some 20 years and during the term of a recently ex-ecuted full scale collective-bargaining agreement, havingpirationof January 5, 1986.B. The Refusal to Provide InformationIn late 1983, the Union was actively pursuing a griev-ance with respect to the termination of bargaining unitthird-stepgrievance sessionwas held in connectiontherewith. The Union was represented by its president,Joel Baker, International Representative Joseph Maurer,Candy Smith, a member of the grievance committee,James K. Romig Jr.,. the grievance chairman, and dis-chargee Walters. Included on the management team wasGeorge Blickens, Respondent's director of industrial re-ilations.Maurer acted as spokesman for the Union. At thetime, through Maurer, the Union requested and was af-forded the'date of Walters' 'termination and the reasonson which the Company acted; namely, that he was dis-and"other infractions."- WhenMaurer requested copies ofwere provided forthwith.22A conflict exists as to whether the Union requested Walter's person-nel"file at this step-Grievance Chairman Romig was the sole witness pre-sented by the General Counsel as to what transpired He related thatboth prior to and during the meeting the Union requested that Blickensprovide the personnel file and that in each instance management failed torespond.Blickens, on the other hand,when called by Respondent, testi-fied that there was no such requestWeighed against the total circum-stances, including my assessmentof theprobabilities, I am-inclined togive Blickens the benefit of the doubt, and his denial is credited over theuncorroborated account of Romig, whose reliability in a number of areaswas considered questionable.401At that juncture, the grievance was denied Subse-quently, at some 'point within the 30-day period pre-scribed by section 15.5 of the subsisting collective-bar-gaining agreement, the Union filed for-arbitration 3 OnFebruary 2, 1984, while the arbitral submission waspending, the Union forwarded the following to IndustrialRelations Director Blickens:Dear Mr. Blickens:This -letter is, a "formal request for a completecopy of the contents of the personnel file of em-ployee James L. Walters Sr. pursuant to the proc-essing of the grievance filed on the termination ofsaid employee.-The personnel records sought should includerecords which show; (a) date of hire, (b) date of ter-mination and reason therefor; (c) job classification;(d) job description and department; (e) seniorityranking by plant; department and job classification;(f) all notices; letters and/or memoranda of warn-ing, suspension, discharge, commendation, promo-tion and/or increases in pay.Such records are necessary to verify whether thepersonnel actions of Bloomsburg Craftsmen, Inccomplied with the requirements of the collectivebargaining agreement.Any,further communication between your officeand Local 732-C should be made directly to me. Iappreciate your cooperation in the handling of thismatter and look forward to the prompt submissionof employee Walters' personnel file.Sincerely Yours,Joel Baker Jr., PresidentLocal 732-C G.C.I.U.Shortly thereafter the Company responded as followsTo: JoelBaker, Jr., PresidentLocal 732-C, G.C.I.U.Subject:Personnel File of JamesL.Walters, Sr.This is to acknowledge 'receipt of your letterdated February 2, 1984.It isthe policy of HaddonCraftsmen,Inc. that anindividual's personnel file isnot open to a third party.George H. BlickensDirector of Industrial Relations4Consistent with the above, Walter's personnel file wasnever submitted to the Union.The Employer's refusal must be evaluated in light ofsettled authority that, as a corollary of the duty to bar-gain in good faith, parties to a bargaining relationship arerequired,on request, to, provide certain informationwithin their possession: The duty exists as to a labor or-ganization where the requested data is relevant and nec-3 See G C Exh. 2, p. 22*Haddon Craftsmen,Inc isthe parenf corporation of Respondentherein.- 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDessary to the latter's discharge of its duties in connectionwith negotiation, enforcement, or administration of a col-lective-bargaining agreement. See,e.g.;NLRB v. TruittMfg. Co.,351 U.S. 149, 152 (1956);NLRB v. Acme Indus-trialCo,385U.S. 432. (1967);DetroitEdisonCo. v.NLRB,440 U.S. 301, 303 (1979). Pursuant to this obliga-tion, in order to' facilitate full exchange of facts andthereby to diminish confrontations triggered by misun-derstanding or mistrust, the law has favored labor orga-nizationswith wide latitude in their quest for employ-ment data. Thus, where the subject matter is "intrinsic"to the "core of the employer-employee relationship," therequest is considered "presumptively relevant." See, e.g.,San Diego Newspaper Guild Local 95 v. NLRB,548 F.2d863, 867 (9th Cir. 1977) In suchcases,disclosure is re-quired, absent a showing by the employer that the datarequested lacks relevance. SeePrudential Insurance Co. v.NLRB,412 F.2d 77, 84 (2d Cir. 1969), cert. denied 396U.S. 928 (1969). However, even where the request tran-scends that category, the burden of proof imposed onlabor organizations is readily satisfied on the theory that"a long range of potentially useful information should beallowed to the union for the purpose of effectuating thebargaining process,unless it is. clearly -irrelevant." SeeProcter & Gamble Mfg. Co. v. NLRB,603 F.2d 1310,1315 (8th Cir. 1979). Indeed, the Supreme Court has ad-monished that the Board need only find a "probability"as to relevance, and that the information sought "wouldbe of use to the union in carrying out its statutory dutiesand responsibilities."NLRB v. Acme Industrial Co.,supra.In the instant case, the formal request of February 2was accompanied by expressstatementthat the personnelfilewas sought in conjunction with the pending griev-ance and to "verify whether the personnel actions ofBloomsburg Craftsmen, Inc; complied with the require-ments- of the collective-bargaining agreement." At thetime of the request, the grievance in question was await-ing arbitration. In this respect, the Board' inPfizer, Inc.,268 NLRB 916, 918 (1984), recently stated as follows:In general, the Board and the courts have held thatinformation which aids the arbitral process is rele-vant and should be provided . . . . For the goal. . . of exchanging information is to encourage res-olution of disputes, short.of an arbitration hearing,briefs, and decision so that the arbitration system isnot "woefully over-burdened."The relevance of a personnel file to the evaluation ofthe dischargee's grievance and the employer action chal-lenged thereby would appear indisputable. As the reposi-tory of all documents tracking the employment historyof a particular worker, more frequentlythan not manage-ment will levy discipline only after consideration of thecontent of such a file. The impropriety of a particular actof discipline might well be influenced not only by whatis in the personnel file, but by that which is omittedtherefrom. At the sametime,such. documenteditems aslength of service,training, the number of skilled job clas-sificationsheld in thepast,attendance, promotions, mentwage increases,and commendationsmight well signalthe harshness or equity underlyinga particularact of dis-cipline and, hence, might provide an importantmeasureof assistance,inweighingthe pros and cons of the griev-ance under consideration. As stated by the Board inPfizer, Inc.at 919: "Arbitrators routinely consider em-ployeework records in deciding whether employershave applied their disciplinary rules in a consistent, even-handed, and nondiscriminatory- manner."For the abovereasons, it is found, contrary to the Re-spondent, that the personnel file was relevant to theUnion's processing the grievance with respect to the dis-charge of employee Walters. The fact that certain speci-fied contents of the file had been turned over to theUnion previously and that others may not have existedfurnishes no defense to Respondent's obligation to pro-vide, intact, the documentation which was available to,and which one might reasonablyassume wasconsideredby, the Employer in arriving at its determination to takeaction againstthe grievant. SeeKroger Co.,226 NLRB512 (1976).,Moreover, Respondent's stated reliance on an allegedinternal policy failed to give rise to a meritorious de-fense.Even assuming that Respondent had an existing,published policy of denying such information "to a thirdparty"-a fact not established on this record-Respond-ent has failed to lay the factual groundwork necessary tosuccessfullymaintaina claim of confidentiality under theteachings ofDetroit Edison Co. v.' NLRB.440 U.S. 301(1979). See alsoMcDonnell Douglas Corp.,224 NLRB-881, 890 (1976).Accordingly, it is found that Respondent violated Sec-tion 8(a)(5) and (1) by refusing on and after February 2,1984, to provide documentation relevant and necessaryto the Union's performance of its duty in connectionwith a pending grievance.C. The'Alleged Refusal to Bargain ConcerningWritten Job DescriptionsOver the years, Respondent has failed to maintainwritten job descriptions with respect to classificationscovered by the. collective-bargaining agreement.5 At notime during contract renewal negotiations, in the courseof a bargaining history extending beyond some 20 years,had the Union ever requested provisions requiring or fa-cilitating the development of written job descriptions.Shortly after execution of a new collective-bargainingagreement on January 1, 1983, the parties met in March1983 to consider several issues. At that time, the Unioninformally inquired as to whether management would bewilling to sit down and draw up written lists of jobduties for various employees. The Union explained, thatemployees had complained that they had been disci-plined for neglect of duties which, according to the em-ployees,were not previously considered part of theirjobs.Management responded that it would get back tothe Union on that request. Romig testified that thereafterRomig testified that,in 1977, when he first worked for Respondent"therewere some descriptions for some classifications."He acknowl-edged,however,that he never saw any which were applicable to classifi-cations he held Romig's testimony was .not corroborated,nor was 'evi-dence developed as to the foundation for his knowledge that written jobdescriptions did in fact exist in the past BLOOMSBURG CRAFTSMENas time went by he, on one or two occasions, inquired asto the Company's position, but was simply told that noposition had been taken as yet.The Union's first formal request for written job de-scriptionswas registered in a letter to Plant ManagerRobert Ciero dated February 9, 1984, which set forth asfollows:Dear Mr. Ciero:Recently there has been a rash of unilateralchanges injob duties and responsibilities for severalclassificationswithin Bloomsburg Craftsmen,Inc. Inmany cases employees have been required to signpapers acknowledging these changes,other changeshave been verbal.Some of these changes have been posted on thebulletin board,many others have not. In no instancehave any of these changes been discussed with oragreed to by the Union,nor have copies of all thesechanges even been given to the Union.If you will recall a meeting in your office onMarch 31,1983 the Union specifically requested todiscuss and to draw up a written list of job dutiesand responsibilities for each and every classificationin our plant.As of this date we have not had thecurteousy[sic] of any type of formal reply.The Unionhereby formally requests that theCompany meet within the Union and discuss anddraw up written lists of job duties and responsibil-ities for each and every classification in all the de-partments at Bloomsburg Craftsmen, Inc.Iappreciate your cooperation in handling thismatter and look forward to. a prompt written reply.If I do not hear from you within ten days I shallassume that you do not intend to honor this request.Sincerely Yours,Joel Baker Jr.Local 732-C G.C.I.U.6The Respondent answered in a timely fashion by letterdated February 14, 1984,' and an agreement was madetomeet to discuss the issue in conjunction with othergrievances on March 1, 1984.The March:1meeting was held as scheduled. Amongthose present for the Company were Director of Indus-trialRelations Blickens and Plant Manager Ciero. Onbehalf of the Union,Romig explained to management theUnion's desire to discuss and draft written job descrip-tions.Blickens responded by observing that the Compa-ny "did not want to put descriptions in writing."Black-ens was informed by Romig that since employees mightbe discharged or given disciplinary layoffs for not doingtheir jobs,the latter should be informed as to the limits-of his or her responsibility.Blickens repeated that writ-ten job descriptions were undesirable,as a "limitingfactor."The Company,in defining what it meant by6 See G.C. Exh. 5.7 See G C. Exh. 6.403"limiting factor," alluded to the possibility of future"changes in technology," and its-concomitant need forflexibility in modifying job categories dictated thereby.To this, the Union responded that no problem would bepresented, as the Union would agree to probably 95 or98 per cent of everything that would be suggested by theCompany in that eventuality." The discussion concerningthe job description issue continued for about 20 to 30minutes. Before closing, the Union' requested that theCompany put its position in writing. Pursuant to this re-quest, by letter of the same date; Blickens wrote theUnion as follows:To: Joel L. Baker, PresidentLocal 732-C, G.C.I.U.Bob Ciero had sent me a 'copy of your letter tohim dated February 9, 1984 concerning job descrip-tions.Today your Union committee asked me aboutthismatter and then asked me to give the Union aletter concerning my responseAs I said to your committee, the Company doesnot intend to write job descriptions or duties on anyof the jobs in the bargaining unit because the Com-pany will add to, subtract from, or modify dutiesdepending upon business, customer service, andchanges in technology.It is the Company's position that a job descrip-tion is utiltized by the Union as a limiting factor,and the Company does not desire to-agree to anysuch thing in these uncertain times.George H. BlickensDirector of Industrial Relations"Thereafter, by a letter dated May 14, 1984, the Union re-sponded to the above by reiterating that since disciplineand bonus points depend "on how the Company inter-prets each employee's unwritten job duties and responsi-bilities theUnion wishes to have each and every employ-ees [sic] job duties and responsibilities in writing." TheUnion requested a further meeting on the matter.10By letter dated May 24, 1984, the Company informedtheUnion that the position expressed in its March 1,1984 letter "is unchanged."i 1Finally on August 10, 1984, the Union wrote Respond-ent as follows:-The Union hereby formally requests that theCompany meet with the Union and discuss whetheror not there should exist job descriptions for mem-bers of the bargaining unit. I appreciate your coop-eration in handling this matter and look forward toa prompt written reply.8This interpretation of Romig',s testimonyispreferred over that sug-gested in theGeneral Counsel's brief8 See G C Exh 710 See G C Exh 811 See G C Exh. 9- -404DECISIONSOF NATIONAL LABOR RELATIONS BOARDIf I do not hear from you within in 10 days, Ishall assume that you do not intend to honor thisrequest.Very Truly Yours,Joel Baker, Jr.Local 7327C G.C.I.U.The Company did not respond. .The refusal of the Company to meet,directly,with theUnion on and after May 24,1984, is the focal point ofthe instant allegation.With respect to the governingprinciples,itwould appear that the obligation to bargaincontinues beyond negotiation,and extends,during theterm of a collective-bargaining agreement.NLRB v.SandsMfg. Co.,306 U.S. 332(1939).However,this dutyapplies only to mandatory subjects-of collective bargain-ing not previously waived by the statutory employeerepresentative,12which were neither discussed nor em-bodied in the terms and conditions of the subsisting con-tract.SeeNLRB v. JacobsMfg. Co.,supra.Cf.Connecti-cut Power Co., 271NLRB766, 767 (1984),wherein theBoard,without reference to Jacobs,while addressing adifferent issue,broadly stated:"in the absence of reopen-er language,we find Section 8(d) protects every party toa collective bargaining agreement from involuntarily in-curring any additional bargaining obligations for the du-ration of the agreement."Absent clearer guidance, theforegoing is regarded as nonbinding dictum herein, not-intended to overturnJacobs.Assuming that to be thecase,it is clear under the precedent that written job de-scriptions covering employees in the appropriate bargain-ing unit constitute conditions of employment within"wages,hours,and other terms of employment,"recog-nized traditionally as constituting mandatory subjects ofbargaining.SeeNLRB v.Borg-Warner Corp.,356 U.S.342 (1958).With the foregoing in mind it is noted that althoughthe complaint is addressed to a period in which Re-spondent refused to participate in face-to-face discus-sions,Respondent was not guilty of either an across-the-board refusal to meet and discuss the issue or rejection ofthe principles of good-faith bargaining on a per sebasis.13For the Employer-didmeet,and the Union wasextended full opportunity to explain its demand and toprovide underlying rationale.The latter's proposal wasconsidered,but the Company declined to agree,offering12 Contraryto Respondent,the record fails to disclose a basis for con-cluding that the Union waived its interest in the subject matter.The factthatwritten job descriptions were neither required by prior collective-bargaining agreements,nor previously discussed in renewal negotiations,fails to give rise to a statutory waiverPerkinsMachine Co,141NLRB98 (1963);NLRB v. Jacobs Mfg Co.,196 F 2d 680 (2d Cir. 1952) Apartfrom strictures of the Board's traditional waiver test,considerations of in-dustrial peace would hardly be served if unions were required to demandrelief through collective agreements in anticipation of problems,on painof denying them access to the bargaining process in later years,shouldthe grievance eventually emerge.See, eg,GTE Automatic Electric,240NLRB 297 (1979)19 There isa suggestion in the record that, at some point,Respondentwas accusedby theUnion of having effected changes unilaterally in thecontentof jobs As therewas neither allegation nor full litigation of anyrefusal to bargain on that ground,no issue in that connection is appropri-ate for resolution in this proceedinga reasoned response as to why written job descriptionswould be incompatible with legitimate business objec-tives.This response was neither inherently indicative ofbad faith nor unreasonable.The foregoing is fully compatible with an accurate as-sessment by the General Counsel to the effect that Re-spondent was seeking "total capitulation by the Union toits position of no written job descriptions," This, howev-er, is simply descriptive of the ongoing deadlock, for anidentical intent is just as readily imputed to the Union.Thus, the Union wantedwritten job descriptions,and itnever suggested that anything less would prove accepta-ble.It is difficult to imagine that Respondent couldbudge from its resistance to written classifications with-out total capitulation to the Union's demand on thatscore.In sum,total capitulationon the issue of writtenjob descriptions was the -objective pursued by each ofthe respective parties, and was characteristic of no morethan a mutually held good-faith disagreement on an ex-tremely narrowissue.To read bad faith into such a dead-lock is to ignore the unmistakable congressional mandatewritten into Section 8(d) to the effect that the bargainingobligation "does not compel either party to agree to aproposal or require the making of a concession ... .1114The disagreement was sufficiently significant to war-rant reference to the cautionary expression in precedentthat "the Act does not encourage a party to engage infruitlessmarathon discussions at the expense of frankstatements and support of position." Indeed, to avoid thisconsequence, the Board has held that the duty of bargainissuspended during periods of impasse, i 5 a conditionwhich clearly existed on March 1, 1984,16 and thereafteruntilbroken by some supervening event removing theelement of futility from further discussion. i 7Teamsters14As the Supreme Court admonished inNLRB v American NationalInsurance Co,343 U S 395, 404 (1952) "the Board may not, either direct-ly or- indirectly,compel concessions or otherwise sit in judgment uponsubstantive terms ..11isNLRB v Katz,369 U S 736 (1962),ProvidenceMedical Center,243NLRB 714 (1979)16 In contesting impasse,-the General Counsel points initially to whatimpressed me as self-serving, highly subjective testimony of Romig to theeffect that a mutuality of understanding as to the positions of the partieswas never reached On the contrary,neither the Union's proposal,its un-derlying reasoning,nor the Employer's response were complex and thetotal circumstances bely the notion that the parties'disagreement was en-forced by any sense of confusion The General Counsel also points toRomig's testimony that "when the Union sought clarification from Re-spondent as to what it meant by 'limiting factor,'itwas given no explana-tion."Romig's overall testimony in this regard was not entirely consist-entHe later conceded that at the March 1 meeting Respondent opposedwritten job descriptions,stating that it wished to make modifications ofjobs in the future in the event of technological change This referenceobviously was explanatory of the terms"limitingfactor." In any event,any reasonably held doubt as to the intended meaning of the phrasewould have been erased by the Employer's letter of March 1 See G.CExh 7 The General Counsel also contends that the position communicat-ed by the Union on March 1 was not final This assertion lacks evidentia-ry support As has been heretofore observed, the record fails to disclosethat the Union ever waivered from its initial demand for"written" de-scriptions,or that it ever communicated an interest in compromise.Indeed,Romig testified specifically that the Union never altered its posi-tion17 In general terms "[a] genuine impasse in negotiations is synonymouswith a deadlock.the parties have discussed the subject or subjects ingood faith, and, despite their best efforts to achieve agreement with re-Continued BLOOMSBURG CRAFTSMENLocal 745 v. NLRB,355 F.2d 842, 844 (D.C. Cir. 1966).After March 1, the futility of further negotiations was asmuch the fault of the Union as Respondent. Having de-clared its position prior to March 1, the Union at no timefollowing the deadlock communicated any changes ineither its proposal or argumentation. No attempt wasmade to counter the reasons offered by the Employer orto alter thestalemateby counterproposal.' 8In sum, there being no reasonable basis for concludingthat the Employer's resistance to written job classifica-tions was in furtherance of unionanimus' 9 or purpose toundermine employee rights protected by the Act, it isconcluded that its duty to bargain in good faith was sus-pended in consequence of the bona fide impasse reachedon March 1, 1984. Accordingly, there being no evidenceof any subsequent change in circumstances altering thedeadlock, Respondent's refusal to meet thereafter did notviolate Section8(a)(5) and(1) of the Act.CONCLUSIONS OF LAW1.BloomsburgCraftsmen,Inc. is an employer engagedcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Bloomsburg Printing andGraphic CommunicationsLocal 732 is a labororganizationwithin themeaning ofSection 2(5) of the Act.3.By failing and refusingto provide the Union withrelevant information requestedby the Union through itsletter of February 2, 1984, Respondenthas engaged inspect to such,neither party is willing to move from its respective posi-tion" SeeHi-Way Bill Boards, Inc,206 NLRB 22, 23 (1973) Admittedly,there is a dearth of precedent applying this test to bargaining dunng theterm of an existing agreement However, the conclusion that this was thestatus of the negotations on and after March 1 warrants the further expla-nation that,inmy view,precedent construing"good faith"in the contextof initial contract or renewal negotiations furnishes -no clear guide toevaluation of the Employer's conduct herein Obviously a good-faithdeadlock where a single narrow issue is involved,as in the processing ofa routine gnevance,ismore speedily reached,and more readily identifiedthan in generalcontractnegotiations, where impasse must be determinedby reference to a myriad of issues, which on the basis of volume andinterdependence,complicate the process of determiningjust when futurenegotiations would prove futileSee Thomas Sheet Metal Co,268 NLRB1189, 1190(1984)Moreover,where negotiations have successfullyachieved a contract,deadlock dunng the term thereof has lesser impactupon statutory considerations of stability than those cases presentingissues as to whether an employer had engaged in surface bargaining with-out intention of reaching agreementCfNLRBv.Sharon Hats,Inc, 289F 2d 628 (5th Cir 1961).18 The General Counsel argues the impasse was broken by the Union'sletter of May 14, 1984,in that the Union more broadly stated its reasonsforwrittenjob descriptions(See G C Exh 8) From this it is arguedthat a change in circumstances was manifestedby the Union,obligatingRespondent to return to the bargaining table. Contrary to the GeneralCounsel, the reasons expressed in the Union's letter of May 14 parallelthe general description,as related by Romig under oath, of arguments ad-vanced to Respondent on March 1 On its face the Union's letter of May14 appears to be nothing more than a reiterationof the views expressedat that time.As heretofore stated, Romig also testified that there were nochanges in positionAccordingly, the assertion by the General Counselthat theUnion's reasons for wanting to negotiateabout job descriptions"was broadened after March 1, 1984" is unsubstantiated39 Inso concluding,Ihave not overlooked a prior case involving theRespondent SeeBloomsburg Craftsmen,187 NLRB 506(1970)However,that case was decided in 1970, and the unlawful conduct reflected thereinis too remote to support any'reasoned rejection of the Employer's rightto disagree in connection with this narrow dispute many years later405unfair labor practices, within the meaning of Section8(a)(5) and (1) of the Act.4.Respondent did not violate Section 8(a)(5) and (1)of the Act by refusing to meet with the Union to discussdemands for written job descriptions on and after May14, 1984.5.The unfair labor practice described in paragraph 3above is an unfair labor practice affecting commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDY-Having found that Respondent has violated Section8(a)(5) and (1) of the Act, it shall be ordered to ceaseand desist therefrom and to take certain - affirmativeaction designed to effectuate the purposes and policies ofthe Act.The General Counsel and Charging Party urge 'thatRespondent be directed presently to supply the personnelrecords of James L. Walters Sr. However, the formal re-quest for that information, which is the subject of the8(a)(5) finding herein, was made by the Union solely inconnection with the processing of a grievance concern-ing the discharge of Walters. Prior to theinstant hearing,that grievance was upheld in arbitrationand, incompli-ance therewith, Walters was restored to his former posi-tion,with backpay. Nevertheless, on behalf of the Union,Grievance Chairman Romig testified that the Union stillwishes toexamine thefileout of fear of furtherretalia-tion againstWalters, a claim apparently predicated uponRomig's assertion that, sinceWalters' reinstatement, hehas received disciplinarywarnings.The Board has heldthat the obligation to provide otherwise relevant infor-mation expires when subsequent events render the issuemoot. See, e.g.,GlazersWholesale Drug Co.,211 NLRB1063, 1066 (1974). The reinstatement of Walters createdsuch a condition. Any subsequent adverse actionagainsthim has not been grieved, nor has the Union perfected anew request in a fashion permitting objective evaluationof relevance, so as to afford Respondent an opportunitytovoluntarilycomply.Accordingly, on the instantrecord, absent a formal request, it would be inappropri-ate to provide the Union access to the Walters personnelfile at this time.The Charging Party argues that the refusal to providethe requested informationwas unsupported by "anycredible defense," and was "without any merit and clear-ly frivolous." Accordingly, the Charging Party seeks anaward of attorney's fees and costs in accordance withTiideeProducts,194NLRB 1234 (1972). For reasonsheretoforeexpressed,a reasonablequestionexists as toRespondent's duty, in view of supervening events, pres-ently to make such a return. Indeed, taking account ofstandardBoard settlementprocedures, it does not appearthat this issue would have been susceptible to resolutionwithin any process outside the framework of litigation.Moreover, capitulation by Respondent to Board remedywas also beyond reasonable expectation because the com-plaintwas linked for prosecution with another, a factwhich ofteninfluencesa party to insist on a settlementresolvingalloutstanding issues.There is no indicationthatTiideewas intended to force settlements on parties 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDby impeding the balance of strategies which traditionallyhave been brought to bear upon that process For thesereasons the claim for attorneys fees and cost is rejectedas nonmentonousOn these findings of fact and conclusions of law andon the entire record I issue the following recommended20ORDERTheRespondentBloomsburgCraftsmenIncBloomsburg Pennsylvania its officers agents successors and assigns shall1Cease and desist from(a)Refusing to bargaincollectivelywith BloomsburgPunting and Graphic Communications Local 732 by refusing on request to furnish information relevant to theperformance of said Union s duties as exclusive statutorybargaining representatives of employees in the appropriate collective bargaining tout(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action deemed necessary to effectuate the policies of the Act(a)Post at its plant in Bloomsburg Pennsylvania,copies of the attached notice markedAppendix 21Copies of the notice on forms provided by the RegionalDirectorforRegion4,afterbeing signedby the Respondent s authorized representative shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be takenby theRespondent to ensure that the notices are not altered defaced orcovered by any other material(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply20 If no exceptions are filed as providedby Sec102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrdershall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes21 If thisOrderisenforced by a Judgment of a United States Court ofAppeals,the words in the notice reading Postedby Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United StatesCourt of AppealsEnforcingan Order ofthe NationalLabor Relations Board